DETAILED ACTION

Notice of Pre-A/A or A/A Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on May 12, 2022 has been entered. Claims 1, 9, 25, 30-31, 33-34, and 36 have been amended. Claims 2, 4-5, 10, 12-13, 17–24, 26, and 28 were previously cancelled. Claims 29, 32, and 35 are now cancelled. Claims 37-39 have been newly added. Thus, claims 1, 3, 6–9, 11, 14-16, 25, 27, 30-31, 33-34, and 36-39 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1, 3, 6–9, 11, 14-16, 25, 27, 30-31, 33-34, and 36-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1, 3, 6–9, 11, 14-16, 25, 27, 30-31, 33-34, and 36-39 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 3, 6–8, 30-31, and 37-39), a machine (claims 9, 11, 14–16, and 33-34), and manufacture (claims 25, 27, and 36), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving placement posture information and performing facial recognition or other authentication in order to conduct a payment operation by: 
detecting a placement posture;
obtaining placement posture information and providing a position, in reference of a horizontal plane or a vertical plane or relative to a second position of a user
determining whether a tilt angle relative to a first plane based on the placement posture information is in a preset range;
performing facial recognition on the user when the tilt angle is in the preset range; 
triggering, based on the placement posture information, (performance) of facial recognition on the user;
performing the facial recognition on the user when the tilt angle is in the preset range without notifying the user of performing the facial recognition, wherein the facial recognition is performed according to triggering and regardless of detecting an action other than obtaining the placement posture information; and
performing a second recognition process on the user instead of the facial recognition when the tilt angle is not in the preset range, wherein the second recognition process includes at least one of a fingerprint recognition, an iris recognition, a voiceprint recognition, a digit password recognition, and a pattern password recognition.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving placement posture information and performing facial recognition or other authentication in order to conduct a payment operation).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “terminal,” “processor,” and “sensor” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0006] of the specification). 
Independent claims 9 and 25 contain nearly identical limitations to claim 1 so the same analysis applies to those independent claims. Independent claim 9 contains several additional elements such as an “processor” and “memory” which are elements being used to apply the abstract idea of claim 1 in receiving placement posture information in response to a payment event and performing facial recognition authentication in order to conduct a payment operation. 
Dependent claims 3, 6–8, 11, 14-16, 27, and 30-31, 33-34, and 36-39 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 3, 11, and 27 all recite nearly identical limitations that further define the abstract idea noted in claim 1 as it describes determining that the terminal does not have any stored face image information before the authentication takes places for a user for the carrying out of a payment event. 
Dependent claims 6 and 14 both recite nearly identical limitations that further define the abstract idea noted in claim 1 as they describe adjusting the tilt angle of the terminal in order to get to a preset range to carry out the payment operation. This is the particular situation in which the authentication takes place.  Dependent claims 7 and 15 both recite nearly identical limitations that further define the abstract idea noted in claim 1 as they describe obtaining a first image and matching it to the pre-recorded face image template in order to perform a payment operation. This is the carrying out of the authentication process based on comparison. Dependent claims 8 and 16 both recite nearly identical limitations that further define the abstract idea noted in claim 1 as it describes obtaining a first image and sending it to a server in order to conduct a payment operation. This is being used to transfer authentication information to a server to carry out the transaction. Dependent claims 30, 33, and 36 all recite nearly identical limitations that further define the abstract idea noted in claim 1 as they describe that the application requires identity authentication. This authentication step is necessary in order to carry out the payment transaction. Dependent claims 31 and 34 both recite nearly identical limitations that further define the abstract idea noted in claim 1 as they describe that the application is a second application in a first application that is opened on the terminal. It means that there is another applicant carrying out initial authentication of the user within the first application in order to carry out the payment transaction. Dependent claim 37 recites limitations that further define the abstract idea noted in claim 1 as it describes facial recognition is performed based on information on the terminal and its application. This is the information being used to properly conduct authentication of the user. Dependent claim 38 recites limitations that further define the abstract idea noted in claim 1 as it describes the condition in which the facial recognition is performed. This must be when the application is in a certain preset list based on user settings or application type. Dependent claim 39 recites limitations that further define the abstract idea noted in claim 1 as it describes the delaying of any facial recognition performance based on whether the title angle is within a certain preset range or not.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
YUAN et al. (U.S. Pub. No. 2018/0307819) teaches a method for controlling a terminal in order to conduct a payment operation using an authentication means. 


Response to Arguments
6.  Applicant’s arguments filed on May 12, 2022 have been fully considered.
With regards to the rejection of claims 29, 32, and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, this rejection is moot and hereby withdrawn as the Applicant has cancelled claims 29, 32, and 35.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The Applicant first argues that the claims comprising the present invention “is the method is not related to or aimed at organizing human activity but to enabling a function of terminal, by configuring and triggering a facial recognition processor upon detecting and obtaining placement posture information of the terminal by a sensor of the terminal in a manner seamless to the user” and thus, “are not directed an abstract idea.” (See Applicant’s Arguments, pp. 11, 13). However, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving placement posture information and performing facial recognition or other authentication in order to conduct a payment operation). Although the invention includes steps for obtaining the proper title angle of a terminal based on placement posture and then moving on to authentication steps if this angle is within a preset range, this is being done to carry out a payment transaction. The authentication of the user based on the preset tilt angle is being done in order to carry out a payment transaction. None of these steps found in the independent claims would be necessary if it were not for the ultimate purpose of carrying out a payment transaction. Hence, the recited abstract idea falls within the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions. 
Finally, the Applicant argues that the claims “provide limitations directed to a practical application of an abstract idea” as they “provide an improvement to a technological field.” (See Applicant’s Arguments, p. 14). However, determining a user authentication based a tilt angle being satisfied in a preset range is not an improvement to technology. The Applicant argues that the claims are “necessarily rooted in computer technology in order to overcome the problem of requiring to engage proactively in triggering or performing facial recognition steps.” However, the user has to go through the process of positioning the terminal device within a preset range of a title angle in order to then carry out the authentication process. This would result in greater steps for the user compared to traditional methods for authentication and opening an app for payment processing that a user may go through which do not require the specific title angle for a terminal to be within a certain preset range. 
Furthermore, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). No additional hardware that is specialized is being used in the implementation of this invention. Only generic components such as a sensor, a processor, and memory are being used to implement the abstract idea. Therefore, the claim is directed to an abstract idea. 
Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696